PD-1506-15

                                        NO.                                            *
                                                                                           %
                                               IN THE                                                  III.

   Petitioner's request for an extension is based on the following facts: Petit
ioner was not served with a copy or a written document filed ex parte with the
Fifth Court of Appeals, identified only as: "WRITTEN VERIFICATION FROM THE DALLAS
COUNTY DISTRICT CLERK"S OFFICE THAT THERE WERE NO NEW ORDERS ENTERED IN THE CASE."
Which was used ex parte to dismiss the appeal for lack of jurisdiction. Which to the
contrary the Dallas County District Clerk notified TDCJ-ID., Law Library Officials
that Orders had been entered in the case Dismissing/Denying Petitioner's previously
pending Nunc Pro Tunc and Recusal proceedings before the trial court; The TDCJ-ID.,
Law Library Supervisor conducts an A.D.03.72, Legal Material Storage Review every
90 Days and considers any Legal Material excessive which is no longer needed to lit
igate any Inactive Dismissed Cases, then confiscate and destroy any legal material
no longer necessary for litigation in State or Federal Courts; The Fifth Court of
Appeals refused and never considered to make a copy of such Disputed Written Verif
ication available as was made issue on timely Motion for Rehearing; The Clerk of
the Fifth Court of Appeals has refused, failed and neglected to make the Disputed
Written Verification available for a copying fee or free of charge upon Petitioner's
numerous request; Petitioner cannot protect his right to appeal without being ser
ved or furnished a true and correct copy of the disputed Ex Parte document; The
•Dallas. County District Clerk and.TDCJ-ID., A. Hughes Unit Law Library Supervisor,
 Ms. Brittany Hamilton were/are made Parties tQ the^Appeal for providing Construct- .
ive or False Notice that Petitioner's Pro se proceedings had been previously" Den- "
led or Dismissed which in fact triggered the filing of timely Pro se Notice of
Appeal; Petitioner in face of the Clerk for the Fifth Court of Appeals anticipates
complaining to that Court's presiding Chief Justice Hon. Carolyn Wright in that
her Clerk has failed,neglected and refused to provide a copy of the ex parte doc
ument or even any information as to its availability or cost since last specific
request for same as of November 3, 2015: The Written Verification from the Dallas
County District Clerk as was filed ex parte with the Fifth Court of Appeals is
necessary to litigate this appeal to a just conclusion, and prevent repetitive
Premature Notices and Attempted Appeals premised upon False or inaccurate infor
mation to be provided every -90- days during TDCJ-ID's A.D.03.72 legal reviews.
                                      IV.

    "Rule 18a(f),TRCP., now 18a(j)(1)(£h expressly provides for Appellate review
 from a final judgement after denial of a Recusal Motion, ... if the Appellate
 Court determines that the trial judge should have recused himself. The Appellate
 Court can reverse the trial court's judgement. IN RE UNION PACIFIC RESOURCES CO.,
 969 SW.2d. 427 (TEX. 1998).
   "An appeal, not writ of habeas corpus was proper to review Nunc Pro Tunc
Order sentencing accused." EX PARTE STANFORD, 271 SW. 924 (CR.APP. 1925).
   "If the error was in the entry of judgement and not in the pronouncement,
the judgement is not void and was subject to correction by NUNC PRO TUNC
PROCEEDINGS." EX PARTE WINGFIELD, 282 SW.2d. 219 (1925).
   "A Nunc Pro Tunc Order should be granted or refused as justice may require
in view of the circumstances." MITCHELL V. EVERMAN, 4 OHIO F. DEC. 656, 103
U.S. 62, 25 L. Ed. 369 (1880).
TRAP Rule 27.1(b),pertinent here provides: "PREMATURELY FILED NOTICE OF APPEAL."
  (b) Criminal Cases. "In a criminal case, a prematurely filed Notice of Appeal
is effective and deemed filed on the same day, but after ... the Appealable
Order is signed by the trial court."
   Prisoners have Constitutional Rights of Access to Courts and access must be
Menaingful,adequate and effective." USCA. CONST. AMEND.14. BOUNDS V. SMITH, 97
^ CT 149T (1977)- "Like others, prisoners have Constitutional right to Pet
ition government for Redress of their Grievances, which includes reasonable
access to the Courts:" HUDSON V. PALMER, 104 S.CT. 3194 (1984).
   "A State cannot escape its Constitutional obligation by the simple device
of denying jurisdiction of cases to courts otherwise competent." See also
ANGEL V. BULLINGTON, 67 S.CT. 657 (1947). "Questions of jurisdiction may be
raised at any time." CITY OF GAINSVILLE V. BROWN-CRUMMER INV. CO., 48 S.CT.454
 (1928).
    "An objection to the jurisdiction raises the question of whether the action
of the court is judicial or extrajudicial, with or without authority of law,
to render judgement or decree on rights of the litigants." STATE OF RHODE ISLAND-
 V. COM., OF MASS., 37 U.S. 657, 12 PET. 657, 9 L.ED. 1233 (1838).
    Petitioner raised challenges and objections to the Fifth Court of Appeals'
 jurisdiction in the timely filed Motion for Rehearing, which was just simply
 ignored and unaddressed and never decided before this cause proceeded further.
 Which will be made issue on pro se PDR.
    "A Defendant does not preclude himself from raising the question of juris
 diction by interposing a plea of former adjudication and waiting until its de
 cided against him. The Court is bound, even of it's own motion, to determine
 questions of jurisdiction whenever and however they are prsented." See also
 MORRIS V. GILMER, 9 S.CT. 289 (1889).
    Petitioner has been attempting to gain legal representation in this matter,
 but is financially unable to retain or hire an attorney and has proceeded in the
 lower courts In Forma Pauperis and his financial circumstances have not changed.
    WHEREFORE Permises Considered, Petitioner prays this Court grants his Motion
 and extend the deadline for filing the Petition for Discretionary Review up and
 until Sixty days after ruling thereof.
 Dated: H/fl/f6                                        Respectfully submitted,
                                                      Rt.   2 Bbx 4400
                                                      A.Hughes Unit
                                                      Gatesville, Texas 76597
                                          3.           -Petitioner Pro se-
                            CERTIFICATE OF SERVICE

   I, hereby the undersigned Petitioner pro se certify that a true and correct
copy of the above and foregoing First Motion for Extension of Time to file his
Petition for Discretionary Review, has been served on opposing counsel represent
ing the State by depositing same in the U.S. Postal Service first class mail,post
age prepaid on this i3ffi day of November, 2015, addressed as follows: STATE PROSEC
UTING ATTORNEY, P.O. BOX 13046, AUSTIN, TEXAS 78711.

                                                              Petitioner Pro Se



                             UNSWORN DECLARATION


   I, Billy Wayne Williams, TDCJ-ID* 1267302, being presently incarcerated in
the Hughes Unit of the Texas Department of Criminal Justice-Institutional Div
ision in Coryell County,Texas, verify and declare under penalty of perjury that
the foregoing statements are true and correct.
EXECUTED ON: l|//2>||6                                 6uQ8» L&*v^lAiXkAM&l2tfi&-
             —4                                      Signature & TDCJ# of Declarant